department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date uil conex-145184-02 cc tege b2 dear i apologize for the delay in responding to your letter of date on behalf of your constituent of tennessee in general is concerned about the affect the recent supreme court’s ruling in united_states v fior d’italia inc 122_sct_2117 will have on small companies in the hospitality industry he recommends the congress enact legislation to reduce employer’s liabilities employers must pay fica_taxes on wages and tips including unreported tips which are wages for fica purposes sec_3121 of the internal_revenue_code the code employees must report their tips to their employer who then forwards the statements to the irs and pays the employer’s portion of the fica tax if the employee does not provide a statement of tips or the statement is incomplete or inaccurate the wages are deemed paid on the date which notice_and_demand for such taxes is made to the employer by the irs the employer must also report the amount of tips paid on credit cards in and fior d’italia paid fica_taxes based on tips reported by their employees fior d’italia also reported the tips on customer credit card receipts which far exceeded the amounts the employees reported because of the discrepancy the irs did a compliance check that led to an assessment of additional fica_taxes due from fior d’italia the irs made the assessment using the aggregate estimation method to calculate the average percentage tip on credit card receipts and applied it to the cash sales the irs then added the estimated cash tips to the actual credit card tips to determine the estimated total tips received during and finally the irs subtracted the amounts employees previously reported from the estimated total tips and assessed the additional fica_taxes owed the supreme court held that the irs was within its rights to assess the additional fica_taxes based on the aggregate estimation of tips seems to have two main concerns with the supreme court’s decision in fior d’italia the employer was assessed fica_taxes on cash tips the employees failed to report to the employer holding an employer liable for fica_taxes on cash tips the employees failed to report allows the irs to use an employer as an enforcer an employer’s liability for fica_taxes on wages earned by employees does not depend on whether employees report tips to their employer under sec_3121 of the code the irs has the authority to assess taxes that have not been duly paid sec_6201 of the code courts have consistently held that the irs may estimate tax_liability if the estimation is reasonably based fior d’italia stipulated that it would not challenge the irs’s estimation of cash tips the supreme court stated absent such a stipulation a taxpayer would remain free to present evidence that an assessment is inaccurate and we do not accept fior d’italia claim that restaurants are unable to do so the court gave several ways restaurants could refute an irs assessment thus an employer can dispute an irs assessment of tips the congress has limited an employer’s liability for unreported cash tips an employer’s liability on tip wages was effectively reduced by sec_45b of the code because it limited the employer's fica tax to the amount that would be due if the employee received only the minimum wage no matter how much the employee actually earned in addition most employers outside the hospitality industry are generally liable for both the employee and the employer’s fica_taxes on wages up to the fica wage_base if they are not paid i forwarded suggestion for legislative action to the office of tax policy at the treasury_department we will make this letter available for public inspection after we delete names addresses and other identifying information as appropriate under the freedom_of_information_act i hope this information is helpful if you or have additional questions or if we may assist you further please call me at sincerely lynne camillo branch chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities
